Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I and Species IV, claims 1, 2, 6, 7, 11, 12, 16, 17 in the reply filed on 09/09/2021 is acknowledged. There being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the residual information" in ln 7.  There is insufficient antecedent basis for this limitation in the claim. It should be “the encoded residual information”. Applicant should also note that the claim could be confusing when a remainder and residual information appeared in the same claimed subject matter. The same rejection is applicable to claim 11, appropriate correction is required. The other claims are rejected on the same ground for not resolving the issue.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    432
    1245
    media_image1.png
    Greyscale

Zhou et al. A Markov-Based Packet Dropout Model for UAV Wireless Communications, JOURNAL OF COMMUNICATIONS, VOL. 7, NO. 6, JUNE 2012 discloses we study the problem of modeling packet dropout for unmanned aerial vehicle (UAV) wireless communications. A Markov model is proposed, which incorporates the effects of Ricean fading. Unlike the classic Markov channel models, the proposed model is a two-state hidden Markov model with each state being associated with a time-varying packet error rate. The model is able to capture the non-stationary packet dropout characteristics of wireless channels. Intuitively, we use the time-varying packet error rate associated with the channels to describe 
However, None of the cited prior art discloses “obtaining an encoded bitstream of an original video content; decoding the encoded bitstream based on a residual coding scheme and signaling information; and presenting the original video content, wherein decoding the encoded bitstream includes: obtaining encoded residual information associated with the encoded bitstream, wherein the residual information includes at least a remainder, and performing a decoding process on the encoded residual information to obtain a transform domain coefficient using a Markov decision process (MDP) based on a current state, a Rice parameter, and a next state.” Or “A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: obtaining an encoded bitstream of an original video content; decoding the encoded bitstream based on a residual coding scheme and signaling information; and presenting the original video content, wherein decoding the encoded bitstream includes: obtaining encoded residual information associated with the encoded bitstream, wherein the residual information includes at least a remainder, and performing a decoding process on the encoded residual information to obtain a transform domain coefficient using a Markov decision process (MDP) based on a current state, a Rice parameter, and a next state”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

US 20210212606 A1 monitoring a user by calibrating one or more noninvasive sensors to track a user glucose level at one or more user physical activity conditions; generating a calibration based on the one or more user conditions; and in real time detecting a current user condition and applying the calibration to accurately estimate the user glucose or insulin level.
US 20200294401 A1 A road hazard, such as a traffic collision, traffic regulationviolation, road surface damage, or any other traffic obstruction, is detected by a sensor in a vehicle. The sensor data is sent periodically, or upon detecting the anomaly, to a server over the Internet via a first wireless network, together with a vehicle identifier (Vehicle Identification Number (VIN) or the license plate number) and its GNSS or GPS geographic location. The server analyzes the sensor data, and in response sends a notification message to a client device, such as a smartphone, or to a group of vehicles in close vicinity to the first vehicle, via a wireless network over the Internet. The received message may be used by each of the vehicles in the group for controlling, limiting, activating, or otherwise affecting an actuator operation, or may be used for notifying the driver using a dashboard display.
US 8477888 B2 generating phase-noise resilient channel quality indicator(s). A pilot signal utilized to determine a channel quality indicator is rotated to be aligned to a phase reference signal. Separate noise evaluations in quadrature and in-phase directions are utilized, at least in part, to generate a net noise estimate that is phase-noise compensated or resilient. For example, various combination schemes of quadrature and in-phase noise evaluations can be exploited to generate a net noise estimate, the schemes include weighted average of in-phase and quadrature noise estimates and running averages thereof. Simulation of net noise estimates as a function of geometry conditions reveal that the combination schemes provide substantive mitigation of phase-noise, thus making CQI generation phase-noise resilient.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK F HUANG/Primary Examiner, Art Unit 2485